DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, represented by Claims 1-6 and 10, Species I, represented by Figs. 1-3B, and Species IX, represented by Fig. 15 in the reply filed on 4/27/2021 is acknowledged. Furthermore Examiner called Attorney Justin King on 5/12/2021 to confirm the election of Species IX.
Claims 1, 7, and 10 have been amended. Claims 3-9 have been withdrawn from further consideration as being drawn to a non-elected Inventive Group and/or Species. Claims 1-2 and 10 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortman (US Pat. No. 5,794,289) in view of Swart (US Pat. No. 4,686,722)
With regard to Claim 1:
Wortman discloses: A turning air mattress (170), comprising at least one turning air cell (174), the turning air cell comprising: a left air chamber and a right air chamber (see bladders on left-side and right-side of mattress in Figs. 12-14); wherein a top side of the left air chamber and a top side of the right air chamber collectively define an upper portion; and a bottom side of the left air chamber and a bottom side of the right air chamber collectively define a lower portion, the lower portion is located on a side opposite to the upper portion…wherein, the left air chamber and the right air chamber of the turning air cell is configured to be correspondingly inflated and deflated to achieve an effect of body turning (Col 10 line 51 – Col 11 line 39).
However Wortman does not explicitly disclose: a width of the lower portion being smaller than a width of the upper portion.
Nevertheless Swart teaches an air mattress with trapezoid-like air cushions (5) and complementary-shaped holders (6) for said air cushions, wherein a width of a lower portion of the air cushion is smaller than a width of an upper portion of the air cushion (Fig. 2), for the purpose of providing a large surface area to contact a user while also fitting into a complementary-shaped holder.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the shape of Wortman with the teachings of Swart such that the modification yields: “a width of the lower portion being smaller than a width of the upper portion”, for the purpose of increasing the surface area available for a user to lay upon as well as to increase the turning/angling effect when deflating the air cushions thus further preventing pressure sores.
With regard to Claim 10:
Wortman discloses: A turning air cell (174) for use with an air mattress (170), comprising: a left air chamber and a right air chamber (see bladders on left-side and right-side of mattress in Figs. 12-14); wherein, a top side of the left air chamber and a top side of the right air chamber collectively define an upper portion; and a bottom side of the left air chamber and a bottom side of the right air chamber collectively define a lower portion, the lower portion is substantially parallel to the upper portion; Application No. 16/537,898Attorney Docket No. 69220-009Response to Office Action dated 8 Mar 2021Page 4 of 6wherein, the turning air cell further comprises a first side portion and a second side portion connected between the upper portion and the lower portion…wherein, the left air chamber and the right air chamber of the turning air cell is configured to be correspondingly inflated and deflated to achieve an effect of body turning (Col 10 line 51 – Col 11 line 39).
However Wortman does not explicitly disclose: between the upper portion and the lower portion is a first height, between the upper portion 
Nevertheless Swart teaches an air mattress with trapezoid-like air cushions (5) and complementary-shaped holders (6) for said air cushions, wherein a height between an upper side of the air cushion and a side portion of the air cushion is smaller than a height between the upper side of the air cushion and a lower side of the air cushion (Fig. 2), for the purpose of providing a large surface area to contact a user while also fitting into a complementary-shaped holder.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the shape of Wortman with the teachings of Swart such that the modification yields: “between the upper portion and the lower portion is a first height, between the upper portion and the first side portion or the second side portion is a second height, and the second height is substantially smaller than the first height”, for the purpose of increasing the surface area available for a user to lay upon as well as to increase the turning/angling effect when deflating the air cushions thus further preventing pressure sores.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortman in view of Swart and in further view of Roberts (US Pat. No. 8,832,882).
With regard to Claim 2:
Wortman (as modified above) discloses the invention as described above.
However Wortman does not explicitly disclose: wherein a ratio of the width of the lower portion to the width of the upper portion is between 33% and 75%.
Nevertheless Roberts teaches a mattress having a trapezoidal-shape wherein a ratio of the width of a lower surface (L6) to the width of an upper surface (L7) is between 33% and 75% (Roberts discloses that L1 may be 3 inches so by using any arbitrary length for L6, L7 can be calculated, L7 = L6 + 2*L1, and now the ratio of length between L6 and L7 can be seen as 62%; see Figs. 5A-6 and Col 3 lines 26-44), for the purpose of providing a mattress with a wide enough surface area to comfortably contain a variety of different-sized users.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the size of the inflatable cells of Wortman (as modified above) with the teachings of Roberts such that the modification yields: “wherein a ratio of the width of the lower portion to the width of the upper portion is between 33% and 75%”, for the purpose of providing a mattress with a wide enough surface area to comfortably contain a variety of different-sized users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673